 Case 1:20-cv-00050-JPJ-PMS Document 1-2 Filed 09/30/20 Page 1 of 3 Pageid#: 6


   s,

  VIRGINIA:

                     IN THE CIRCUIT COURT OF RUSSELL nniiNTV



  PATRICIA A. PLASTER
                                                                                  PLAINTIFF


                                       VS: COMPLAINT          Cl- 2.0-57^

 WALMART, INC.
                                                                             DEFENDANT
 WALMART STORES, INC.
 WAL-MART STORES EAST, LP
 c/o REGISTERED AGENT;
 CT CORPORATION
 4701 Cox Road, Suite 285
 Glen Allen, VA 23060-6808


 RUSS^eIl^COUNTy'va''^*^^'^^^ L- MOORE, JUDGE OF THE CIRCUIT COURT OF


        Your Plaintiff states as follows:

                                             1.

        Defendant, Wal-Mart Stores, Inc. (operating as Wal-Mart Stores East, LP), i:
                                                                                  IS a

foreign corporation which at all material times conducted business in the Commonwealth

of Virginia.

                                            2.

        On or about March 20, 2018, Wal-Mart Stores, Inc. was the owner and operator of

a Wal-Mart Store known as Wal-Mart Stores East, LP, in Lebanon, Virginia.

        On March 20,2018, Plaintiff went into Defendant’s premises at 1050 Regional Park

Road, Lebanon, Virginia to shop. She was caused to slip and fall as a result of water or

some other transitory substance on the floor at the end of Aisle 8.


                                                                      Exhibit A
Case 1:20-cv-00050-JPJ-PMS Document 1-2 Filed 09/30/20 Page 2 of 3 Pageid#: 7




        Defendant knew, or, in the exercise of reasonable care should have known, of the

 Condition, or Defendant created the condition, either through the acts of its employees,

 or in its negligent method of operation, and Defendant should have corrected the

 condition or warned Plaintiff of its existence. Additionally, Defendant should have had

 non-slip surface which would have prevented the fall which resulted from a foreseeable

 condition.

                                               3.

       The Defendant had a duty of care to Plaintiff and other customers to provide a safe

environment for shopping. Defendant was negligent in performing its duty of care. The

Defendant breached its duty and the Plaintiff suffered injuries as a result of Defendant’s

negligence.

                                              4.

       Plaintiff suffered injuries to her right knee and lower back from said fall; the injuries

have continued to require medical treatment, physical therapy and medication, Plaintiff

has continued to have pain and suffering from the fall.

       As a result of the negligence of the Defendant, Plaintiff suffered permanent bodily

injury, and resulting pain and suffering, mental anguish, loss of the capacity for the

enjoyment of life, and medical expenses.
     Case 1:20-cv-00050-JPJ-PMS Document 1-2 Filed 09/30/20 Page 3 of 3 Pageid#: 8



A:
           ' WHEREFORE            the Plaintiff,   Patricia A.   Plaster, demands judgment for

      compensatory damages against the Defendant in the amount of $50,000.00, and further

      demands a trial by jury of all issues.

                                                          PATRICIA A. PLASTER

                                                          By Counsel




      TILLER and TILLER, P.C.
      Attorneys at Law
      P. O. Box 466
      Lebanon, \A    :4266


      B
           ounsel for Plaintiff
